

117 HR 4353 IH: Uranium Seawater Extraction Research and Development Act
U.S. House of Representatives
2021-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4353IN THE HOUSE OF REPRESENTATIVESJuly 2, 2021Mr. Schweikert introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Secretary of Energy to support research and development on extraction of uranium from seawater to reduce the dependence of the United States on imported uranium, illustrating that innovative technology for domestic extraction could be a more cost efficient and environmentally friendly alternative than traditional extraction methods, and for other purposes.1.Short titleThis Act may be cited as the Uranium Seawater Extraction Research and Development Act.2.Research and Development(a)In generalThe Secretary of Energy shall—(1)support research and development on the scale-up, evaluation, and potential commercialization of the technology for extraction of uranium from seawater; and(2)conduct demonstrations of such technology, in collaboration with private sector industry, in order to—(A)further performance enhancement; and(B)reduce costs.(b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in coordination with the Secretary of Commerce and the Secretary of Defense, shall submit a report to the Committee on Science, Space, and Technology, the Committee on Energy and Commerce, and the Committee on Armed Services of the House of Representatives, and the Committee on the Environment and Public Works, the Committee on Energy and Natural Resources, and the Committee on Armed Services of the Senate on the technical and economic feasibility of uranium extraction from seawater and potential barriers for the expansion of the use of this technology for domestic uranium purposes, including options for Federal-private partnerships for reducing costs and improving the efficiency of uranium seawater extraction.(c)Authorization of AppropriationsThere is authorized to be appropriated $2,000,000 dollars for each of fiscal years 2021 through 2025 to carry out subsection (a).